DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
[A] ¶00210:Line 6 – the meaning of “generated by the to the server” is unclear 
Appropriate correction is required.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-14, and 16-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US Patent No. 8,495,022 B1).

Consider Claim 1, 
Zhu teaches a method of generating format-specific full backup copies of primary data, the method comprising: 
identifying a first full backup copy of primary data in a primary storage subsystem (Zhu, e.g., Fig 3(302), identify full backup.), wherein the first full backup is in a first backup format (Zhu, e.g., Col 6:14+, identify a catalog of a full backup.) and stored in a secondary storage subsystem different from the primary storage subsystem (Zhu, e.g., Fig 6(632,633), discloses separate primary and backup storage elements.); 
identifying one or more incremental backup copies associated with the first full backup copy (Zhu, e.g., Fig 3(303), identify incremental backups.), wherein the one or more incremental backup copies are in the first backup format (Zhu, e.g., Col 8:49+, catalog 430a may index files in a hierarchical-lexicographical order (i.e., a first format);Fig 4(430), catalogs of incremental backups are in the same (first) format.); 
determining first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col 2:1-7, the data structure including metadata is considered to include first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the secondary storage subsystem (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume wherein the structure information may be independent from structure information of a stored backup.); 

storing the second full backup copy in the secondary storage subsystem (Zhu, e.g., Fig 3(312), create synthetic backup;Col 9:28+, backups may be stored in separate devices).

Consider Claim 4, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 5, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Consider Claim 6, 


Consider Claim 7, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).

Consider Claim 9, 
Zhu teaches a networked information management system configured to generate format- specific full backup copies of primary data, the networked information management system comprising: 
one or more primary storage devices configured to store primary data (Zhu, e.g., Fig 6:632); 
one or more secondary storage devices configured to store secondary copies of the primary data (Zhu, e.g., Fig 6:633); and 
a secondary storage computing device comprising physical hardware and configured to: 
identify a first full backup copy of the primary data stored in the one or more primary storage devices (Zhu, e.g., Fig 3(302), identify full backup.), wherein the first full 
identify one or more incremental backup copies associated with the first full backup copy (Zhu, e.g., Fig 3(303), identify incremental backups.), wherein the one or more incremental backup copies are in the first backup format and stored in the one or more secondary storage devices (Zhu, e.g., Col 8:49+, catalog 430a may index files in a hierarchical-lexicographical order (i.e., a first format);Fig 4(430), catalogs of incremental backups are in the same (first) format.); 
determine first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col 2:1-7, the data structure including metadata is considered to include first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the one or more secondary storage devices (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume wherein the structure information may be independent from structure information of a stored backup.); 
generate, based at least on the first structure information, a second full backup copy that is in the first backup format and reflects a state of the primary data in the one or more primary storage devices at a time when a most recent one of the one or more incremental backup copies was created (Zhu, e.g., Fig 3, describes creating a 
cause the second full backup copy to be stored in the one or more secondary storage devices (Zhu, e.g., Fig 3(312), create synthetic backup;Col 9:28+, backups may be stored in separate devices).

Consider Claim 10, 
Zhu further teaches wherein the one or more primary storage devices comprise file servers configured to store a plurality of files in a plurality of directories (Zhu, e.g., Fig 4, shows storage of plural files in plural directories; Col 9:28+, files and directories may be on plural devices.).

Consider Claim 11, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 12, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Claim 13, 
Zhu further teaches wherein the first structure information indicates that the second full backup copy is to include a bit flag for each inode in a plurality of inodes in the primary data (Zhu, e.g., Fig 5;Col 9:53+, each catalog element includes, for example, a ‘B’ flag for indicating a backup version.).

Consider Claim 14, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).

Consider Claim 16, 
Zhu teaches a non-transitory computer-readable medium storing instructions, that, when executed by at least one computing device comprising one or more processors and computer memory, cause the at least one computing device to perform operations comprising: 
identifying a first full backup copy of primary data stored in one or more primary storage devices (Zhu, e.g., Fig 3(302), identify full backup.), wherein the first full backup is in a first backup format (Zhu, e.g., Col 6:14+, identify a catalog of a full backup.)  and stored in one or more secondary storage devices different from the one or more primary storage devices (Zhu, e.g., Fig 6(632,633), discloses separate primary and backup storage elements.); 

determining first structure information associated with the first backup format of the first full backup copy and the one or more incremental backup copies (Zhu, e.g., Col 2:1-7, the data structure including metadata is considered to include first structure information.), wherein the first structure information is different from second structure information associated with at least one other backup format used by another backup copy stored in the one or more secondary storage devices (Zhu, e.g., Col 2:8+, structure information may be based on an order used by the file system of the volume wherein the structure information may be independent from structure information of a stored backup.);
 generating, based at least on the first structure information, a second full backup copy that is in the first backup format and reflects a state of the primary data in the one or more primary storage devices at a time when a most recent one of the one or more incremental backup copies was created (Zhu, e.g., Fig 3, describes creating a second full (i.e., synthetic) backup from a full backup and one or more incremental backups based on a first structure information (310).); and 


Consider Claim 17, 
Zhu further teaches wherein the first structure information indicates an order in which file data corresponding to a plurality of files in the primary data is to be arranged in the second full backup copy (Zhu, e.g., Col 8:3+, structure information indicates an ordering of data in the backup.).

Consider Claim 18, 
Zhu further teaches wherein the order is a depth-first order based on a plurality of directories containing the plurality of files in the primary data (Zhu, e.g., Col 8:3+, index the files using a depth-first policy.).

Consider Claim 19, 
Zhu further teaches wherein the first structure information indicates that a list of directories in the primary data is to precede, in the second full backup copy, file data corresponding to a plurality of files in the directories (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No. 8,495,022 B1) in view of Bangalore et al. (US PGPub No. 2017/0091045 A1).

Consider Claim 2, 


Consider Claim 8, 
Zhu describes the method of claim 1, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes 

Consider Claim 15, 
Zhu teaches the networked information management system of claim 9, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes systems and methods associated with data backup and is considered analogous prior art.  Bangalore et al. does describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data (Bangalore, e.g., ¶0068, describes that ACLs are known metadata elements and wherein any reference to primary data generally also 

Consider Claim 20, 
Zhu teaches the non-transitory computer-readable medium of claim 16, above, and further teaches identifying metadata related to backups (Zhu, e.g., Col 2:1+, describes use of metadata/sorted catalog.) wherein the metadata is described as  preceding, in the second full backup copy, file data corresponding to the plurality of files  (Zhu, e.g., Fig 5(see arrows), sorted catalog 530d precedes synthetic backup 520d.).  However, Zhu et al. fails to expressly describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data. Bangalore et al. describes systems and methods associated with data backup and is considered analogous prior art.  Bangalore et al. does describe wherein the first structure information indicates that a list of access control lists (ACLs) associated with a plurality of files in the primary data (Bangalore, e.g., ¶0068, describes that ACLs are known metadata elements and wherein any reference to primary data generally also includes its associated metadata.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Zhu with at least the cited elements of Bangalore because it improves file safety and integrity by including security elements in the indexed metadata.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No. 8,495,022 B1).

Consider Claim 3, 
Zhu teaches the method of claim 1, but fails to expressly describe removing the first full backup copy and the one or more incremental backup copies from the secondary storage subsystem.  However, the examiner takes official notice of the fact that deleting unneeded data is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of Zhu to include removing the first full backup copy and the one or more incremental backup copies from the secondary storage subsystem because it improves storage system efficiency by duplicative data elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary W. Cygiel/Primary Examiner, Art Unit 2137